Exhibit 10.17

EXECUTION COPY

AMENDMENT NO. 4 TO RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 4 TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”), dated
as of July 22, 2009, is by and among BECKMAN COULTER FINANCE COMPANY LLC, a
Delaware limited liability company (the “Seller”), BECKMAN COULTER, INC., a
Delaware corporation (the “Servicer”), the financial institutions party hereto
(the “Financial Institutions”), PARK AVENUE RECEIVABLES COMPANY, LLC (“PARCO”,
and together with the Financial Institutions, the “Purchasers”), and JPMORGAN
CHASE BANK, N.A., as administrative agent for the Purchasers (in such capacity,
the “Administrative Agent”). Capitalized terms used herein and not otherwise
defined herein shall have the meaning given to such terms in the Purchase
Agreement defined below.

WHEREAS, the Seller, the Servicer, the Purchasers and the Administrative Agent
are parties to that certain Receivables Purchase Agreement dated as of
October 31, 2007, as amended by that certain Omnibus Amendment dated as of
February 6, 2008 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Purchase Agreement”);

WHEREAS, the parties to the Purchase Agreement hereto have agreed to amend the
Purchase Agreement on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.        Amendments to the Purchase Agreement.  Effective as of the date
hereof, and subject to the execution of this Amendment by the parties hereto and
the satisfaction of the conditions precedent set forth in Section 2 below, the
Purchase Agreement is hereby amended as follows:

a.      The last sentence of Section 7.l(d) of the Purchase Agreement is hereby
deleted in its entirety and replaced with the following:

“Unless either (i) an Amortization Event shall have occurred and be continuing
at the time any such audit is requested by the Administrative Agent, or (ii) the
audits previously conducted at the expense of the Seller and the Servicer during
such calendar year have not produced audit results reasonably satisfactory to
the Administrative Agent, neither Seller nor Servicer shall be required to
reimburse the Administrative Agent or any of the Purchasers for the costs or
expenses in respect of more than one audit by a third party accounting or
auditing firm engaged by the Administrative Agent during any calendar year.”

2.        Conditions Precedent.  This Amendment shall become effective as of the
date above written upon the Administrative Agent’s receipt of five (5) copies of
this Amendment duly executed by the parties hereto.



--------------------------------------------------------------------------------

3.        Representations and Warranties.  Each of the Seller and the Servicer
hereby represents and warrants that:

a.        This Amendment and the Purchase Agreement, as amended hereby,
constitute legal, valid and binding obligations of such parties and are
enforceable against such parties in accordance with their terms.

b.        Upon the effectiveness of this Amendment and after giving effect
hereto, the representations and warranties of each such party, respectively, set
forth in Article V of the Purchase Agreement are true and correct in all
material respects as of the date hereof.

c.        The Seller hereby represents and warrants that, upon the effectiveness
of this Amendment, no event or circumstance has occurred and is continuing which
constitutes an Amortization Event or Potential Amortization Event.

4.        Reference to and Effect on the Purchase Agreement.

a.        From and after the effectiveness of this Amendment, each reference in
the Purchase Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import shall mean and be a reference to the Purchase Agreement and
its amendments, as amended hereby.

b.        The Purchase Agreement, as amended hereby, and all other amendments,
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.

c.        Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Purchasers or the Administrative Agent, nor constitute a
waiver of any provision of the Purchase Agreement or any other documents,
instruments and agreements executed and/or delivered in connection therewith.

5.        Governing Law.  This Amendment and the obligations arising hereunder
shall in all respects, including all matters of construction, validity and
performance, be governed by, and construed and enforced in accordance with, the
internal laws of the State of New York (without regard to conflicts of law
principles).

6.        Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7.        Counterparts; Facsimile Signatures.  This Amendment may be executed by
one or more of the parties to the Amendment on any number of separate
counterparts and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A facsimile signature page hereto shall
be effective as a counterpart signature provided each party executing such a
facsimile counterpart agrees to deliver originals thereof.

[SIGNATURE PAGES FOLLOW]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered on the
date first above written.

 

BECKMAN COULTER FINANCE COMPANY, LLC, as Seller

By:  

/s/ Roger Plotkin

Name: Roger Plotkin Title: President

BECKMAN COULTER, INC., as Servicer

By:  

/s/ Roger Plotkin

Name: Roger Plotkin Title: Vice President & Treasurer

Signature Page to

Amendment No. 4 to

Receivables Purchase Agreement



--------------------------------------------------------------------------------

PARK AVENUE RECEIVABLES COMPANY, LLC By: JPMorgan Chase Bank, N.A., its
attorney-in-fact

By:  

/s/ Adam J. Klimek

Name: Adam J. Klimek Title: Vice President JPMORGAN CHASE BANK, N.A., as a
Financial Institution and as Administrative Agent

By:  

/s/ Adam J. Klimek

Name: Adam J. Klimek Title: Vice President

Signature Page to

Amendment No. 4 to

Receivables Purchase Agreement